DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “active award segments” (lines 9, 21, and 22) and “the active award segments” (lines 11, 12-13, 14, 16, 17-18, 19).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “active award segments” a second time makes it unclear whether the other instances of “active award segments” refer to the same claim element or different claim elements.  Independent claims 12 and 20 and dependent claims 2, 5-6, 8, 11, 14-15, and 17 recite similar language and are similarly rejected.  Dependent claims 3-4, 7, 9-10, 13, 16, and 18-19 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claim 6 recites “a value” (lines 2 and 3).  Claim 1, upon which claim 6 depends, recites “a value” (line 25).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a value” a second time 
Claim 20 recites “a processor” (lines 2 and 6).  ).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a processor” a second time makes it unclear whether the other instances of “a processor” refer to the same claim element or different claim elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 7, 12, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda, US 2013/0072286 A1 (hereinafter Suda).

Regarding Claim 1:  Suda discloses a gaming system comprising:
a display device (Suda, at a center portion of the front side of the main body 3, there is mounted a main display device or display 14 comprising a CRT [0027] and [Fig. 1]), an input device (Suda, the input portion 17 is provided with four 
determine, using the random number generator, a plurality of symbols for a plurality of symbol display areas (Suda, the game controller 12 randomly selects the game elements 18 [0037]);
display, on the display device, the plurality of symbols in the plurality of symbol display areas (Suda, the game controller 12 randomly selects the game elements 18 to be displayed in the display device 14 [0037]);
determine a quantity of active award segments based on the plurality of symbols (Suda, the game controller, in response to detecting the 
determine, using the random number generator, a plurality of first segment symbols for the active award segments (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped [0062] and [Fig. 9B]-[Fig. 9C]);
display, on the display device, the plurality of first segment symbols in the active award segments (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped to display respective random outcomes of each of the second through fourth sub-instances (FIG. 9C) [0062] and [Fig. 9B]-[Fig. 9C]);
receive a request to hold at least one of the active award segments (Suda, the base instance 110A is split into the sub-instances; in the illustrated embodiment, each sub-instance 110B, 110C, 110D, 110E includes the first and second reels 116A, 116B in a stopped position [0062] and [Fig. 9A]-[Fig. 9B]); 
determine, using the random number generator, a plurality of second segment symbols for the active award segments that were not held (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning 
display, on the display device, the plurality of second segment symbols in the active award segments that were not held, where the plurality of second segment symbols replace the plurality of first segment symbols in the active award segments that were not held (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped to display respective random outcomes of each of the second through fourth sub-instances (FIG. 9C) [0062] and [Fig. 9B]-[Fig. 9C]);
determine a first award based on a combination of the plurality of first segment symbols in active award segments that were held and the plurality of second segment symbols in active award segments (Suda, after the first instance 112A of the video slot game 110 is played, and any payout award to the player is paid [0040]);
determine a second award based on one or more winning symbol combinations in the plurality of symbols (Suda, a second award may be played to the player as a function of the outcome of the second instance 112B of the video slot game 110 and a second predetermined paytable [0047]); and
issue a value from the value dispenser based on the first award and the second award upon receipt of a cash out request (Suda, after the first instance 112A of the video slot game 110 is played, and any payout award to the player is paid [0040]; in one embodiment, the awards or 

Regarding Claim 2:  Suda further discloses wherein the determined quantity of active award segments based on the plurality of symbols occur during a bonus game (Suda, each of the sub-instances may award a payout based on the respective outcome; alternatively, or in addition, the outcome of each sub-instance may result in a bonus outcome or feature game [0063]).

Regarding Claim 3:  Suda further discloses wherein the program instructions further cause the processor to execute a plurality of rounds of a bonus game, 
wherein the determined plurality of first segment symbols for the active award segments occurs in a first round of the bonus game (Suda, the outcome of each sub-instance may result in a bonus outcome or feature game, e.g., a number of free games or spins [0063]); and
wherein the determined plurality of second segment symbols for the active award segments that were not held occurs in a second round of the bonus game (Suda, the first and fourth instances 110B, 110E continue (and the free games/spins are conducted) while the second and third instances 110C, 110D are suspended (FIG. 9D) [0063]).

Regarding Claim 7:  Suda further discloses wherein at least one active award segment comprises a plurality of segment symbol display areas (Suda, each sub-instance 110B, 110C, 110D, 110E includes the first and second reels 116A, 116B in a stopped position, and separate 

Regarding Claim 12:  Suda discloses a method of operating a gaming system comprising:
determining, using a random number generator, a plurality of symbols for a plurality of symbol display areas (Suda, the game controller 12 randomly selects the game elements 18 [0037]);
displaying, on a display device, the plurality of symbols in the plurality of symbol display areas (Suda, the game controller 12 randomly selects the game elements 18 to be displayed in the display device 14 [0037]);
determining, using a processor, a quantity of active award segments based on the plurality of symbols (Suda, the game controller, in response to detecting the triggering condition, splits the base instance 110A of the video slot game 110 into a plurality of sub-instances, e.g., 2, 3, 4, or more instances, of the video slot game [0061]);
determining, using the random number generator, a plurality of first segment symbols for the active award segments (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped [0062] and [Fig. 9B]-[Fig. 9C]);
displaying, on the display device, the plurality of first segment symbols in the active award segments (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 
receiving a request to hold at least one of the active award segments (Suda, the base instance 110A is split into the sub-instances; in the illustrated embodiment, each sub-instance 110B, 110C, 110D, 110E includes the first and second reels 116A, 116B in a stopped position [0062] and [Fig. 9A]-[Fig. 9B]);
determining, using the random number generator, a plurality of second segment symbols for the active award segments that were not held (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped [0062] and [Fig. 9B]-[Fig. 9C]);
displaying, on the display device, the plurality of second segment symbols in the active award segments that were not held, where the plurality of second segment symbols replace the plurality of first segment symbols in the active award segments that were not held (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped to display respective random outcomes of each of the second through fourth sub-instances (FIG. 9C) [0062] and [Fig. 9B]-[Fig. 9C]);
determining, using the processor, a first award based on a combination of the plurality of first segment symbols in active award segments that were held and 
determining, using the processor, a second award based on one or more winning symbol combinations in the plurality of symbols (Suda, a second award may be played to the player as a function of the outcome of the second instance 112B of the video slot game 110 and a second predetermined paytable [0047]); and
issuing a value from a value dispenser based on the first award and the second award upon receipt of a cash out request (Suda, after the first instance 112A of the video slot game 110 is played, and any payout award to the player is paid [0040]; in one embodiment, the awards or payouts (if any) are made at the end of each respective instance; in another embodiment, the awards or payouts are grouped together in a single payout after all instances have been played [0049]).

Regarding Claim 16:  Suda further discloses wherein at least one active award segment comprises a plurality of segment symbol display areas (Suda, each sub-instance 110B, 110C, 110D, 110E includes the first and second reels 116A, 116B in a stopped position, and separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E'''') [0062]).

Regarding Claim 20:  Suda discloses a non-transitory computer-readable storage device having program instructions stored therein, the program instructions being executable by a processor to cause a gaming system to:
determine, using a random number generator, a plurality of symbols for a plurality of symbol display areas (Suda, the game controller 12 randomly selects the game elements 18 [0037]);
display, on a display device, the plurality of symbols in the plurality of symbol display areas (Suda, the game controller 12 randomly selects the game elements 18 to be displayed in the display device 14 [0037]);
determine, using a processor, a quantity of active award segments based on the plurality of symbols (Suda, the game controller, in response to detecting the triggering condition, splits the base instance 110A of the video slot game 110 into a plurality of sub-instances, e.g., 2, 3, 4, or more instances, of the video slot game [0061]);
determine, using the random number generator, a plurality of first segment symbols for the active award segments (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped [0062] and [Fig. 9B]-[Fig. 9C]);
display, on the display device, the plurality of first segment symbols in the active award segments (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped to display respective random outcomes of each of the second through fourth sub-instances (FIG. 9C) [0062] and [Fig. 9B]-[Fig. 9C]);
receive a request to hold at least one of the active award segments (Suda, the base instance 110A is split into the sub-instances; in the illustrated embodiment, each sub-instance 110B, 110C, 110D, 110E includes the first and second reels 116A, 116B in a stopped position [0062] and [Fig. 9A]-[Fig. 9B]);
determine, using the random number generator, a plurality of second segment symbols for the active award segments that were not held (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped [0062] and [Fig. 9B]-[Fig. 9C]);
display, on the display device, the plurality of second segment symbols in the active award segments that were not held, where the plurality of second segment symbols replace the plurality of first segment symbols in the active award segments that were not held (Suda, separate instances of the third through fifth reels 116C, 116D, 116E (labeled as 116C', 116D', 116E', 116C'', 116D'', 116E'', 116C''', 116D''', 116E''', 116C'''', 116D'''', 116E''''), which are initially still spinning (FIG. 9B); each of these separate instances are stopped to display respective random outcomes of each of the second through fourth sub-instances (FIG. 9C) [0062] and [Fig. 9B]-[Fig. 9C]);
determine, using the processor, a first award based on a combination of the plurality of first segment symbols in active award segments that were held and the plurality of second segment symbols in active award segments (Suda, after the first instance 112A of the video slot game 110 is played, and any payout award to the player is paid [0040]);
determine, using the processor, a second award based on one or more winning symbol combinations in the plurality of symbols (Suda, a second award may be played to the player as a function of the outcome of the second instance 112B of the video slot game 110 and a second predetermined paytable [0047]); and
issue a value from a value dispenser based on the first award and the second award upon receipt of a cash out request (Suda, after the first instance 112A of the video slot game 110 is played, and any payout award to the player is paid [0040]; in one embodiment, the awards or payouts (if any) are made at the end of each respective instance; in another embodiment, the awards or payouts are grouped together in a single payout after all instances have been played [0049]).

There are no prior art rejections against claims 4-6, 8-11, 13-15, and 17-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WERNER G GARNER/            Primary Examiner, Art Unit 3715